UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-1231


LUCAS MBOLE-LONGONJE;    MABEL      MEJANE   ENANG-EKANE;   BELSY
LIMUNGA MBOLE,

                Petitioners,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 16, 2015              Decided:   October 5, 2015


Before NIEMEYER, GREGORY, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville,
Maryland, for Petitioners.   Benjamin C. Mizer, Principal Deputy
Assistant   Attorney  General,   Jennifer  P.  Williams,  Senior
Litigation Counsel, Jennifer A. Bowen, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Lucas Mbole-Longonje, a native and citizen of Cameroon, and

his   wife   and    daughter,        derivative         beneficiaries        Mabel          Mejane

Enang-Ekane and Belsy Limunga Mbole, petition for review of an

order of the Board of Immigration Appeals (Board) dismissing

their    appeal     of    the    Immigration            Judge’s      denial       of    Mbole-

Longonje’s      requests       for   asylum,       withholding         of    removal,         and

protection      under     the    Convention            Against      Torture.           We    have

thoroughly      reviewed       the   record,       including         the    transcript         of

Mbole-Longonje’s merits hearing, his asylum application, and all

supporting evidence.            We conclude that the record evidence does

not   compel    a   ruling       contrary         to    any    of    the    administrative

findings of fact, see 8 U.S.C. § 1252(b)(4)(B) (2012), and that

substantial evidence supports the Board’s decision.                               See INS v.

Elias-Zacarias, 502 U.S. 478, 481 (1992).

      Accordingly,        we    deny    the       petition       for      review       for    the

reasons stated by the Board.              See In re: Mbole-Longonje (B.I.A.

Feb. 9, 2015).       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this     court    and    argument        would       not   aid     the    decisional

process.

                                                                           PETITION DENIED




                                              2